Citation Nr: 1814314	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB) prior to October 27, 2017.

2.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae (PFB) from October 27, 2017. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active service from July to November 1999 and from January 2001 to January 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the pendency of the appeal, the initial rating for PFB was increased to 10 percent effective October 27, 2017.  However, as the rating granted is not the highest possible rating for PFB, the appeal continues and the Board has adjusted its consideration accordingly.  A.B. v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  Prior to October 27, 2017 the Veteran's PFB covered an area of less than 5 percent of the entire body and less than 5 percent of exposed areas affected, and has required no more than topical therapy.

2.  From October 27, 2017, the Veteran's PFB covered an area of at least 5 percent, but less than 20 percent, of his total or exposed body area or required intermittent systemic therapy for a total duration of six weeks or more, but not constantly, during a twelve month period. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for PFB prior to October 27, 2017 have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 7806 (2017). 

2.  From October 27, 2017, the criteria for a 10 percent disability rating, but no higher, for PFB have been met.  38 U.S.C. §§ 1155, 5103(a), 5013A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7806 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran maintains that his PFB is more severe than what is contemplated by the currently-assigned ratings.  The disability has been rated under DC 7806 for dermatitis.  In order to warrant a higher rating, the evidence must show:

* at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period (10%);  

* 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period (30%)

DC 7806 also provides for a rating of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As discussed in more detail below, the Veteran's PFB has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Veteran is most accurately rated under DC 7806.

The evidence of record includes VA treatment notes spanning from February 2006 through the present day, which indicate that while the Veteran has sought treatment for his PFB, it has been largely controlled.  In March 2008 and October 2016, the treatment provider noted hyperpigmented papules dispersed or erythema over the Veteran's face and chin.  However, in several more notations, the Veteran's skin was noted as warm and dry with no new rashes observed. 

In a January 2012 VA examination, the Veteran indicated that he experienced red, itchy papules after any attempts at shaving which were treated with topical corticosteroids.  The examiner confirmed a diagnosis of PFB from 2001 but noted that the disorder did not cause any scarring or disfigurement of the head, face, or neck.  Further, the examiner noted a lack of benign or malignant neoplasms, as well as any systemic manifestations of PFB.  Upon physical examination, the examiner stated that PFB covered less than 5 percent of the total body area, and less than 5% of the exposed body area.  

During an October 2017 VA examination, the examiner confirmed the diagnosis of PFB, and denied the presence of any other skin disorders.  The Veteran reported that throughout the course of the preceding year, he experienced increased painful, small, red bumps on the lower part of his face, neck and beard area with repeat shaving.  The examiner stated that the PFB did not cause scarring or disfigurement of the head, face or neck, and that there were no systemic manifestations of the any skin disorder.  

The examiner stated that the Veteran has been treated with topical corticosteroids for a duration of less than six weeks in the preceding 12 months.  Furthermore, the examiner opined that the Veteran's PFB did not impact his ability to work.  Upon physical examination, the examiner stated that the Veteran's PFB covered less than 5 percent of his total body area, and more than 5 percent but less than 2 percent of his exposed body area.  

Based on the evidence above, throughout the period on appeal, the Veteran's PFB has required only intermittent systemic therapy such as corticosteroids for a total duration of less than six weeks during any 12-month period.  Prior to October 27, 2017, there was no evidence associated with the record that indicated a larger affected body percentage, or more severe treatment than noted in the January 2012 VA examination.  

In fact, VA treatment records indicated that he never sought more serious treatment and that his rashes were largely controlled.  For these reasons, a 10 percent rating for PFB is not warranted prior to October 27, 2017.

Next, the evidence does not more nearly approximate a 30 percent rating from October 27, 2017.  The VA examination from October 2017 discussed above and the Veteran's private treatment records do not show PFB that covered 20 to 40 percent of the entire or exposed body area.  

Upon physical examination in October 2017, the examiner indicated that the Veteran's skin disorder covered between 5 to less than 20 percent of the exposed body area, and less than 5 percent of the total body area.  Further, the evidence does not show that he has required systemic therapy for a total duration of six weeks or more, but not constantly, during the last 12-month period.  The October 2017 VA examiner indicated that the Veteran had been treated with topical corticosteroids for a total duration of less than six weeks in the preceding 12 months.  

No medical evidence submitted by the Veteran has indicated otherwise.  As such, the criteria for a rating of 10 percent, but no more, from October 27, 2017,  have been met. 

With respect to all issues, the Board has considered the Veteran's statements that his disabilities are worse.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  

Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An initial compensable rating for PFB prior to October 27, 2017, is denied.

A 10 percent rating, but no more, for PFB is granted from October 27, 2017, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


